Exhibit 10.1

THE BLACKSTONE GROUP L.P.

2007 EQUITY INCENTIVE PLAN

SPECIAL EQUITY AWARD

DEFERRED HOLDINGS UNIT AGREEMENT

 

Participant:    Date of Grant: July 1, 2015 Number of Deferred Units:   

1. Grant of Deferred Units. The Partnership hereby grants the number of deferred
units (the “Deferred Units”) listed above to the Participant (the “Award”),
effective as of July 1, 2015 on the terms and conditions hereinafter set forth
in this agreement (the “Award Agreement”). This grant is made pursuant to the
terms of The Blackstone Group L.P. 2007 Equity Incentive Plan (as amended,
modified or supplemented from time to time, the “Plan”), which is incorporated
herein by reference and made a part of this Award Agreement. Each Deferred Unit
represents the unfunded, unsecured right of the Participant to receive a
Blackstone Holdings Partnership Unit on the delivery date(s) specified in
Section 4 hereof.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

(a) “Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by the
Administrator: (i) any breach by the Participant of any provision of the
Non-Competition, Non-Solicitation and Confidentiality Agreements to which the
Participant is a party, (ii) any material breach of any rules or regulations of
the Partnership or its Affiliates applicable to the Participant,
(iii) Participant’s deliberate failure to perform his or her duties to the
Partnership or its Affiliates, (iv) Participant’s committing to or engaging in
any conduct or behavior that is or may be harmful to the Partnership or its
Affiliates in a material way; (v) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Partnership or its
Affiliates; or (vi) conviction (on the basis of a trial or by an accepted plea
of guilty or nolo contendere) of a felony or crime (including any misdemeanor
charge involving moral turpitude, false statements or misleading omissions,
forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that the Participant
individually has violated any applicable securities laws or any rules or
regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any

 

1



--------------------------------------------------------------------------------

licensing requirement), if such conviction or determination has a material
adverse effect on (A) the Participant’s ability to function as an employee of
the Partnership or its Affiliates, taking into account the employment required
of the Participant and the nature of the Partnership’s or its Affiliates’
business or (B) the business of the Partnership or its Affiliates.

(b) “Employment Agreement” shall mean the Senior Managing Director Agreement
(including all schedules and exhibits thereto), entered into between the
Blackstone Holdings I L.P. and the Participant.

(c) “Holdback Delivery Date” shall mean the earlier of (i) the tenth anniversary
with respect to each Vesting Date and (ii) the date on which the Restrictive
Covenant Expiration Period expires.

(d) “Non-Competition, Non Solicitation and Confidentiality Agreement” shall mean
any agreement, and any attachments or schedules thereto, entered into by and
between the Participant and the Partnership or its Affiliates, pursuant to which
the Participant has agreed, among other things, to certain restrictions relating
to non-competition, non-solicitation and/or confidentiality, in order to protect
the business of the Partnership and its Affiliates.

(e) “Qualifying Event” shall mean, during the Participant’s Employment with the
Partnership and its Affiliates, the Participant’s death, Disability or
Retirement.

(f) “Retirement” shall mean the retirement of the Participant from his
Employment with the Partnership and its Affiliates after (i) the Participant has
reached age 65 and has at least five full years of service with the Partnership
and its Affiliates, or (ii) (x) the Participant’s age plus years of service with
the Partnership and its Affiliates totals at least 65, (y) the Participant has
reached age 55, and (z) the Participant has had a minimum of five years of
service.

(g) “Restrictive Covenant Expiration Period” shall be one year following the
date of the Participant’s termination of Employment with the Partnership and its
Affiliates.

(h) “Retention Percentage” shall mean 25% of the vested units until the
corresponding Holdback Delivery Date, at which time it shall be 0%.

(i) “Retention Units” shall mean, on any given date, the Deferred Units that
have become Vested Deferred Units and which are retained by the Partnership
(along with the underlying Blackstone Holdings Partnership Units) in accordance
with Section 4 hereof.

(j) “Vested Deferred Units” shall mean those Deferred Units which have become
vested pursuant to Section 3 or otherwise pursuant to the Plan.

 

2



--------------------------------------------------------------------------------

(k) “Vesting Dates” shall mean July 1, 2018, July 1, 2019 and July 1, 2020, as
described in Section 3(a) hereof.

3. Vesting.

(a) Vesting – General. Subject to the Participant’s continued Employment with
the Partnership and its Affiliates, the Award shall vest on the applicable
Vesting Dates as follows:

(i) Twenty percent of the Deferred Units granted hereunder shall vest on July 1,
2018 (the “First Vesting Date”); an additional 30% of the Deferred Units granted
hereunder shall vest on July 1, 2019 (the “Second Vesting Date”); and the
remaining 50% of the Deferred Units granted hereunder shall vest on July 1, 2020
(the “Third Vesting Date”).

(b) Vesting – Qualifying Events.

(i) Death or Disability. Upon the occurrence of a Qualifying Event on account of
the death or Disability of the Participant, 100% of the Deferred Units granted
hereunder shall vest (to the extent not previously vested) upon the date of such
event.

(ii) Retirement. Upon the occurrence of a Qualifying Event on account of the
Retirement of the Participant, (I) 50% of the then unvested Deferred Units shall
remain eligible to vest upon each of the following scheduled Vesting Dates, and
(II) all other unvested Deferred Units shall be cancelled immediately and the
Participant shall automatically forfeit all rights with respect to such unvested
Deferred Units upon the date of such event; provided that if, following the
Participant’s Retirement, the Participant breaches any applicable provision of
the Non-Competition, Non-Solicitation and Confidentiality Agreement to which the
Participant is a party or otherwise engages in any Competitive Activity, the
Participant’s Deferred Units which remain undelivered as of the date of such
violation or engagement in Competitive Activity, as determined by the
Administrator in its sole discretion, will be forfeited without payment. As a
pre-condition to a Participant’s right to continued vesting and delivery of the
Deferred Units following Retirement, the Administrator may require the
Participant to certify in writing prior to each scheduled Vesting Date that the
Participant has not breached any applicable provisions of the Participant’s
Non-Competition, Non-Solicitation and Confidentiality Agreement or otherwise
engaged in any Competitive Activity.

(c) Vesting – Terminations. Except as otherwise set forth in Section 3(b), in
the event the Participant’s Employment with the Partnership and its Affiliates
is terminated for any reason, the portion of the Award that has not yet vested
pursuant to Section 3(a) or 3(b) hereof (or otherwise pursuant to the Plan)
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such portion of the Award as of the date of such
termination.

 

3



--------------------------------------------------------------------------------

4. Delivery.

(a) Delivery – General. The Partnership shall, on each applicable Vesting Date
set forth below, deliver to the Participant the Blackstone Holdings Partnership
Units underlying the Deferred Units which vest and become Vested Deferred Units
on such date; provided that on each such Vesting Date, the Partnership shall
retain, as Retention Units (and withhold the corresponding underlying Blackstone
Holdings Partnership Units with respect thereto) a number of Vested Deferred
Units so that the aggregate number of Retention Units at such time (expressed as
a percentage of the aggregate number of Deferred Units awarded to the
Participant which have vested as of such date) is equal to the applicable
Retention Percentage. The Blackstone Holdings Partnership Units underlying
Retention Units will be delivered to the Participant as and when, and to the
extent that, the number of Retention Units at any time exceeds the applicable
Retention Percentage, as illustrated in the table below, with the Blackstone
Holdings Partnership Units underlying any remaining Retention Units delivered to
the Participant upon the Holdback Delivery Date.

 

     Annual
Vesting     Cumulative
Vesting     Retention
Percentage     Annual
Delivery
Percentage     Cumulative
Delivery
Percentage  

First Vesting Date

     20 %      20 %      25 %      15 %      15 % 

Second Vesting Date

     30 %      50 %      25 %      22.5 %      37.5 % 

Third Vesting Date

     50 %      100 %      25 %      37.5 %      75 % 

(b) Delivery – Qualifying Events.

(i) Death or Disability. Upon the occurrence of a Qualifying Event on account of
the Participant’s death or Disability, the Partnership shall, within a
reasonable time following the date of such event, deliver Blackstone Holdings
Partnership Units to the Participant in respect of 100% of the Deferred Units
which vest and become Vested Deferred Units on such Date and any then
outstanding Retention Units (to the extent not previously delivered).

(ii) Retirement. Following the occurrence of a Qualifying Event on account of
the Participant’s Retirement, the Partnership shall, on each subsequent Vesting
Date, deliver Blackstone Holdings Partnership Units to the Participant in
respect of those Deferred Units which vest and become Vested Deferred Units as
of each following Vesting Date by application of Section 3(b)(ii); provided that
the Partnership will retain

 

4



--------------------------------------------------------------------------------

such Retention Units as are necessary to meet the Retention Percentage until
such requirement lapses. In the case of any Vesting Dates after the
Participant’s Retirement that occur following the Restrictive Covenant
Expiration Period, the full amount of Vested Deferred Units shall be delivered
on such Vesting Dates, without any retention of Retention Units thereon.

(c) Delivery – Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event the Participant’s Employment with the Partnership and its
Affiliates is terminated for any reason, the Partnership shall (i) within a
reasonable time of such termination, deliver Blackstone Holdings Partnership
Units to the Participant in respect of the Vested Deferred Units as of such date
that are not Retention Units (if any), and (ii) deliver Blackstone Holdings
Partnership Units to the Participant in respect of the Retention Units in
accordance with the delivery schedule set forth in Section 4(a), until the
Holdback Delivery Date, at which point all remaining Retention Units shall be
delivered to the Participant.

(d) Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s Employment by the Partnership or any of its Affiliates for Cause
or upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Non-Competition, Non-Solicitation and Confidentiality
Agreement, all outstanding Deferred Units (whether or not vested) and Retention
Units shall immediately terminate and be forfeited without consideration and no
further Blackstone Holdings Partnership Units with respect of the Award shall be
delivered to the Participant or to the Participant’s legal representative,
beneficiaries or heirs. Without limiting the foregoing, any Blackstone Holdings
Partnership Units that have previously been delivered to the Participant or the
Participant’s legal representative, beneficiaries or heirs pursuant to the Award
and which are still held by the Participant or the Participant’s legal
representative, or beneficiaries or heirs as of the date of such termination for
Cause or such breach, shall also immediately terminate and be forfeited without
consideration.

5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, (i) 100% of the Deferred Units granted hereunder
which then remain outstanding shall vest (to the extent not previously vested)
upon the date of such Change in Control, and (ii) the Partnership shall deliver
Blackstone Holdings Partnership Units to the Participant at the same times as
would otherwise be delivered pursuant to Section 4(a); provided, however, if
such Change in Control (or any subsequent Change in Control) would constitute “a
change in the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Partnership (in each case within the
meaning of Section 409A of the Code), the Partnership shall instead deliver
Blackstone Holdings Partnership Units to the Participant in respect of 100% of
the then outstanding Deferred Units and Retention Units (to the extent not
previously delivered) on or within 10 days following such Change in Control.

 

5



--------------------------------------------------------------------------------

6. Distributions. If on any date while Deferred Units are outstanding hereunder
any cash distributions shall be paid on the Blackstone Holdings Partnership
Units (whether vested or unvested), the Participant shall be entitled to
receive, as of such distribution date, a cash payment equal to the product of
(a) the number of Deferred Units, if any, held by the Participant as of the
related distribution date, multiplied by (b) the per Blackstone Holdings
Partnership Unit amount of such cash distribution.

7. Adjustments Upon Certain Events. The Administrator shall, in its sole
discretion, make certain substitutions or adjustments to any Retention Units or
Deferred Units subject to this Award Agreement pursuant to Section 9 of the
Plan.

8. No Right to Continued Employment. The granting of the Deferred Units
evidenced by this Award Agreement shall impose no obligation on the Partnership
or any Affiliate to continue the Employment of the Participant and shall not
lessen or affect the Partnership’s or its Affiliate’s right to terminate the
Employment of such Participant.

9. No Rights of a Holder of Blackstone Holdings Partnership Units. Except as
otherwise provided herein, the Participant shall not have any rights as a holder
of Blackstone Holdings Partnership Units until such Blackstone Holdings
Partnership Units have been issued or transferred to the Participant.

10. Restrictions. Any Blackstone Holdings Partnership Units issued or
transferred to the Participant pursuant to Section 4 of this Award Agreement
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Blackstone Holdings Partnership Units are listed and any
applicable U.S. or non-U.S. federal, state or local laws, and the Administrator
may cause a notation or notations to be put entered into the books and records
of the Partnership to make appropriate reference to such restrictions.

11. Transferability. Unless otherwise determined or approved by the
Administrator, no Deferred Units or Retention Units may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 11 shall be void and unenforceable
against the Partnership or any Affiliate.

12. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 12):

(a) If to the Partnership, to:

The Blackstone Group L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

 

6



--------------------------------------------------------------------------------

(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.

13. Withholding. The Participant may be required to pay to the Partnership or
any Affiliate and the Partnership or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Award Agreement or under the Plan and to take such action as
may be necessary in the opinion of the Partnership to satisfy all obligations
for the payment of such withholding taxes, including, without limitation, by
reducing the number of Blackstone Holdings Partnership Units that would
otherwise be transferred or issued pursuant to this Award Agreement. Without
limiting the foregoing, the Administrator may, from time to time, permit the
Participant to make arrangements prior to any vesting date or delivery date
described herein to pay the applicable withholding taxes by remitting a check
prior to the applicable vesting or delivery date.

14. Choice of Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of New York.

15. Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Deferred Units, Retention Units and Blackstone Holdings Partnership
Units issued or transferred with respect thereof are subject to the Plan. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

16. Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the Deferred Units granted hereunder
(including, without limitation, the vesting and delivery schedules described
herein), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates.

17. Modifications. Notwithstanding any provision of this Award Agreement to the
contrary, the Partnership reserves the right to modify the terms and conditions
of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Blackstone Holdings Partnership
Units to the Participant hereunder, to the extent such modification is
determined by the Partnership to be necessary to comply with applicable law or
preserve the intended deferral of income recognition with respect to the
Deferred Units and Retention Units until the issuance or transfer of Blackstone
Holdings Partnership Units hereunder.

 

7



--------------------------------------------------------------------------------

18. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signatures on next page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

THE BLACKSTONE GROUP L.P.

 

Name: Stephen A Schwarzman THE PARTICIPANT

 

Name: